UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 1, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11406 KADANT INC. (Exact name of registrant as specified in its charter) Delaware 52-1762325 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Technology Park Drive Westford, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (978) 776-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 28, 2011 Common Stock, $.01 par value PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements KADANT INC. Condensed Consolidated Balance Sheet (Unaudited) Assets October 1, January 1, (In thousands) Current Assets: Cash and cash equivalents $ $ Restricted cash (Note 2) – Accounts receivable, less allowances of $2,409 and $2,185 Inventories (Note 6) Other current assets Assets of discontinued operation Total Current Assets Property, Plant, and Equipment, at Cost Less: accumulated depreciation and amortization Other Assets Goodwill Total Assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 KADANT INC. Condensed Consolidated Balance Sheet (continued) (Unaudited) Liabilities and Shareholders’ Investment October 1, January 1, (In thousands, except share amounts) Current Liabilities: Short-term obligations and current maturities of long-term obligations $ $ Accounts payable Accrued payroll and employee benefits Customer deposits Other current liabilities Liabilities of discontinued operation (Note 17) Total Current Liabilities Other Long-Term Liabilities Long-Term Obligations (Note 8) Shareholders’ Investment: Preferred stock, $.01 par value, 5,000,000 shares authorized; none issued – – Common stock, $.01 par value, 150,000,000 shares authorized; 14,624,159 shares issued Capital in excess of par value Retained earnings Treasury stock at cost, 2,700,303 and 2,369,422 shares ) ) Accumulated other comprehensive items (Note 4) ) ) Total Kadant Shareholders’ Investment Noncontrolling interest Total Shareholders’ Investment Total Liabilities and Shareholders’ Investment $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 KADANT INC. Condensed Consolidated Statement of Income (Unaudited) Three Months Ended October 1, October 2, (In thousands, except per share amounts) Revenues $ $ Costs and Operating Expenses: Cost of revenues Selling, general, and administrative expenses Research and development expenses Other income (Note 10) ) ) Operating Income Interest Income 54 Interest Expense ) ) Income from Continuing Operations Before Provision for Income Taxes Provision for Income Taxes Income from Continuing Operations Loss from Discontinued Operation (net of income tax benefit of $224 and $2) ) (5 ) Net Income Net Income Attributable to Noncontrolling Interest ) ) Net Income Attributable to Kadant $ $ Amounts Attributable to Kadant: Income from Continuing Operations $ $ Loss from Discontinued Operation ) (5 ) Net Income Attributable to Kadant $ $ Earnings per Share from Continuing Operations Attributable to Kadant (Note 5): Basic $ $ Diluted $ $ Earnings per Share Attributable to Kadant (Note 5): Basic $ $ Diluted $ $ Weighted Average Shares (Note 5): Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 KADANT INC. Condensed Consolidated Statement of Income (Unaudited) Nine Months Ended October 1, October 2, (In thousands, except per share amounts) Revenues $ $ Costs and Operating Expenses: Cost of revenues Selling, general, and administrative expenses Research and development expenses Restructuring costs and other income, net (Note 10) ) ) Operating Income Interest Income Interest Expense ) ) Income from Continuing Operations Before Provision for Income Taxes Provision for Income Taxes (Note 7) Income from Continuing Operations Loss from Discontinued Operation (net of income tax benefit of $229 and $7) ) ) Net Income Net Income Attributable to Noncontrolling Interest ) ) Net Income Attributable to Kadant $ $ Amounts Attributable to Kadant: Income from Continuing Operations $ $ Loss from Discontinued Operation ) ) Net Income Attributable to Kadant $ $ Earnings per Share from Continuing Operations Attributable to Kadant (Note 5): Basic $ $ Diluted $ $ Earnings per Share Attributable to Kadant (Note 5): Basic $ $ Diluted $ $ Weighted Average Shares (Note 5): Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 KADANT INC. Condensed Consolidated Statement of Cash Flows (Unaudited) Nine Months Ended October 1, October 2, (In thousands) Operating Activities: Net income attributable to Kadant $ $ Net income attributable to noncontrolling interest Loss from discontinued operation 14 Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Provision for losses on accounts receivable Gain on the sale of property, plant, and equipment ) ) Other items, net ) Changes in current assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Unbilled contract costs and fees ) ) Inventories ) ) Other current assets ) ) Accounts payable ) Other current liabilities Contributions to pension plan ) ) Net cash provided by continuing operations Net cash provided by discontinued operation 6 Net cash provided by operating activities Investing Activities: Acquisitions, net of cash acquired (Note 3) ) ) Purchases of property, plant, and equipment ) ) Proceeds from sale of property, plant, and equipment Dividend paid to minority shareholder ) – Other, net 58 ) Net cash used in continuing operations for investing activities ) ) Financing Activities: Repayments of short- and long-term obligations ) ) Purchases of Company common stock ) ) Proceeds from issuance of short-and long-term obligations – Change in restricted cash (Note 2) ) – Proceeds from issuance of Company common stock – Other, net 7 13 Net cash used in continuing operations for financing activities ) ) Exchange Rate Effect on Cash and Cash Equivalents ) Change in Cash from Discontinued Operation – 1 (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Non-cash Investing Activities: Fair value of assets acquired $ $ Cash paid for acquired business ) ) Liabilities assumed of acquired business $ $ Non-cash Financing Activities: Issuance of Company common stock $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 KADANT INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1.General The interim condensed consolidated financial statements and related notes presented have been prepared by Kadant Inc. (also referred to in this document as “we,” “Kadant,” “the Company,” or “the Registrant”), are unaudited, and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the Company’s financial position at October 1, 2011, and its results of operations for the three- and nine-month periods ended October 1, 2011 and October 2, 2010, and cash flows for the nine-month periods ended October 1, 2011 and October 2, 2010. Interim results are not necessarily indicative of results for a full year. The condensed consolidated balance sheet presented as of January 1, 2011, has been derived from the consolidated financial statements that have been audited by the Company’s independent registered public accounting firm. The condensed consolidated financial statements and related notes are presented as permitted by Form 10-Q and do not contain certain information included in the annual consolidated financial statements and related notes of the Company. The condensed consolidated financial statements and notes included herein should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 1, 2011, filed with the Securities and Exchange Commission. Certain prior-period amounts within operating activities in the statement of cash flows have been reclassified from other items, net, and are shown separately within operating activities to conform to the current period presentation. 2. Restricted Cash As of October 1, 2011, the Company had $1,188,000 of restricted cash. This cash serves as collateral for bank guarantees primarily associated with providing assurance to customers in China that the Company will fulfill certain customer obligations entered into in the normal course of business. All of the bank guarantees will expire by September 30, 2012. 3. Acquisitions On May 27, 2011, the Company’s Kadant Johnson Europe B.V. subsidiary acquired all the stock of m-clean papertech holding AB (M-Clean), a European-based supplier of equipment that cleans paper machine fabrics and rolls. The aggregate purchase price for this acquisition was $16,104,000, including $15,849,000 paid at closing and $255,000 to be paid in the fourth quarter of 2011. The purchase price included $910,000 of cash acquired and $517,000 of debt assumed. The Company’s acquisitions have historically been made at prices above the fair value of the acquired assets, resulting in goodwill, due to expectations of synergies from combining the businesses. The Company anticipates several synergies in connection with this acquisition, including the use of the Company’s existing distribution channels to expand sales of the products of the acquired business. The acquisition has been accounted for using the purchase method of accounting and the results of M-Clean have been included in the accompanying financial statements from the date of its acquisition. The Company recorded acquisition transaction costs of approximately $234,000 in the second quarter of 2011 in selling, general, and administrative expenses. Allocation of the purchase price for the acquisition was based on estimates of the fair values of the net assets acquired. The purchase price allocation includes identifiable intangible assets acquired of $5,777,000, which are being amortized using the straight-line method over a weighted-average period of 8 years. The excess of the acquisition purchase price over the tangible and identifiable intangible assets was recorded as goodwill and totaled $9,641,000, none of which is deductible for tax purposes. The allocation of the acquisition purchase price is subject to adjustment upon finalization of the valuations, and therefore the current measurements of inventory, intangible assets acquired, goodwill, assumed liabilities, and deferred income taxes are subject to change. Pro forma disclosures of the results of operations are not required, as the acquisition is not considered a material business combination as outlined in Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 805, “Business Combinations.” In 2010, the Company’s Papermaking Systems segment completed acquisitions of a Canadian-based supplier of pressure screen baskets and a related dewatering equipment product line, as well as a European supplier of fluid-handling systems. The Company made additional purchase price payments totaling $419,000 in the first nine months of 2011 related to these acquisitions. 7 KADANT INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 4. Comprehensive Income Comprehensive income attributable to Kadant combines net income, other comprehensive items, and comprehensive income attributable to noncontrolling interest. Other comprehensive items represent certain amounts that are reported as components of shareholders’ investment in the accompanying condensed consolidated balance sheet, including foreign currency translation adjustments, deferred gains and losses and unrecognized prior service cost associated with pension and other post-retirement plans, and deferred gains and losses on hedging instruments. The components of comprehensive income attributable to Kadant are as follows: Three Months Ended Nine Months Ended October 1, October 2, October 1, October 2, (In thousands) Net Income $ Other Comprehensive Items: Foreign Currency Translation Adjustment ) ) Pension and Other Post-Retirement Liability Adjustments, net (net of income tax of $48 and $139 in the three and nine months ended October 1, 2011, respectively, and $40 and $148 in the three and nine months ended October 2, 2010, respectively) 97 76 ) Deferred (Loss) Gain on Hedging Instruments (net of income tax of $(157) and $(126) in the three and nine months ended October 1, 2011, respectively, and $164 and $(15) in the three and nine months ended October 2, 2010, respectively) Comprehensive Income Comprehensive Income Attributable to Noncontrolling Interest ) Comprehensive Income Attributable to Kadant $ 8 KADANT INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 5.Earnings per Share Basic and diluted earnings per share are calculated as follows: Three Months Ended Nine Months Ended October 1, October 2, October 1, October 2, (In thousands, except per share amounts) Amounts Attributable to Kadant: Income from Continuing Operations $ Loss from Discontinued Operation ) (5 ) ) ) Net Income $ Basic Weighted Average Shares Effect of Stock Options, Restricted Stock Units and Employee Stock Purchase Plan Diluted Weighted Average Shares Basic Earnings per Share: Continuing Operations $ Discontinued Operation ) – ) – Net Income $ Diluted Earnings per Share: Continuing Operations $ Discontinued Operation ) – ) – Net Income $ Options to purchase approximately 81,600 and 161,200 shares of the Company’s common stock for the third quarters of 2011 and 2010, respectively, and 62,800 and 132,400 shares of the Company’s common stock for the first nine months of 2011 and 2010, respectively, were not included in the computation of diluted earnings per share because the options’ exercise prices were greater than the average market price for the common stock during the period and the effect of their inclusion would have been anti-dilutive. 6.Inventories The components of inventories are as follows: October 1, January 1, (In thousands) Raw Materials and Supplies $ $ Work in Process Finished Goods $ $ 9 KADANT INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 7.Income Taxes The provision for income taxes was $5,974,000 and $3,864,000 in the first nine months of 2011 and 2010, respectively, and represented 21%and 22% of pre-tax income. The effective tax rate of 21% in the first nine months of 2011 was lower than the Company’s statutory rate primarily due to the inclusion of a discrete tax benefit on $1,890,000 due to therecognition of previously unrecognized tax benefitsthat resultedprimarilyfrom the favorable settlement of a tax audit in a non-U.S. jurisdiction and the expiration ofstatutes of limitationsin various jurisdictions. Also contributing to the effective tax rate of 21% in the first nine months of 2011 was the expected utilization of foreign tax credits that were fully reserved in prior periods and the favorable geographic distribution of worldwide earnings. The effective tax rate of 22% in the first nine months of 2010 was lower than the Company’s statutory rate primarily due to a favorable geographic distribution of earnings, the expected release of valuation allowances associated with the expected utilization in 2010 of various deferred tax assets that had been fully reserved in prior periods, and the utilization of foreign tax credits in the U.S. The Company has established valuation allowances related to certain domestic and foreign deferred tax assets and tax credits. The valuation allowance as of January 1, 2011 was $25,884,000, consisting of $11,375,000 in the U.S. and $14,509,000 in foreign jurisdictions. Compliance with ASC 740 requires the Company to periodically evaluate the necessity of establishing or adjusting a valuation allowance for deferred tax assets depending on whether it is more likely than not that a related tax benefit will be recognized in future periods. When assessing the need for a valuation allowance in a tax jurisdiction, the Company evaluates the weight of all available evidence to determine whether it is more likely than not that some portion or all of the deferred income tax assets will be realized. As part of this evaluation, the Company considers its cumulative three-year history of earnings before income taxes, taxable income in prior carryback years, future reversals of existing taxable temporary differences, prudent and feasible tax planning strategies, and expected future results of operations. As of October 1, 2011, the Company was in a three-year cumulative income position in the U.S.; however, due to the uncertainty of profitability in future periods, the Company has maintained its full valuation allowance in the U.S. Assuming, among other positive and negative factors, that the Company meets its 2011 forecasted earnings in the U.S. and has sufficient 2012 forecasted earnings, it may release a portion of its U.S. valuation allowance during the fourth quarter of 2011. The Company’s full valuation allowance in certain foreign jurisdictions was maintained as of October 1, 2011 as a result of the foreign subsidiaries being in a three-year cumulative loss position and the uncertainty of future profitability. Assuming, among other positive and negative factors, that certain of the Company’s foreign subsidiaries meet their 2011 forecasted earnings and have sufficient 2012 forecasted earnings, these foreign jurisdictions would be in a three-year cumulative income position and a portion of the foreign valuation allowance may be released during the fourth quarter of 2011. 8.Long-Term Obligations Long-term obligations are as follows: October 1, January 1, (In thousands) Revolving Credit Facility $ $ Variable Rate Term Loan, due from 2011 to 2016 Total Short- and Long-Term Obligations Less: Short-Term Obligations and Current Maturities ) ) Long-Term Obligations, less Current Maturities $ $ The weighted average interest rate for the Company’s long-term obligations was 4.88% as of October 1, 2011. Revolving Credit Facility On February13, 2008, the Company entered into a five-year unsecured revolving credit facility (2008 Credit Agreement) in the aggregate principal amount of up to $75,000,000. The 2008 Credit Agreement also includes an uncommitted unsecured incremental borrowing facility of up to an additional $75,000,000. The principal on any borrowings made under the 2008 Credit 10 KADANT INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 8.Long-Term Obligations (continued) Agreement is due on February13, 2013. As of October 1, 2011, the outstanding balance on the 2008 Credit Agreement was $10,000,000 and the Company had $63,819,000 of borrowing capacity available under the committed portion of the 2008 Credit Agreement. The amount the Company is able to borrow under the 2008 Credit Agreement is the total borrowing capacity less any outstanding borrowings, letters of credit and multi-currency borrowings issued under the 2008 Credit Agreement. Commercial Real Estate Loan On May4, 2006, the Company borrowed $10,000,000 under a promissory note (2006 Commercial Real Estate Loan), which is repayable in quarterly installments of $125,000 over a ten-year period with the remaining principal balance of $5,000,000 due upon maturity. As of October 1, 2011, the remaining balance on the 2006 Commercial Real Estate Loan was $7,375,000. The 2006 Commercial Real Estate Loan is guaranteed and secured by real estate and related personal property of the Company and certain of its domestic subsidiaries, located in Theodore, Alabama; Auburn, Massachusetts; and Three Rivers, Michigan, pursuant to mortgage and security agreements dated May4, 2006. 9.Warranty Obligations The Company provides for the estimated cost of product warranties at the time of sale based on the actual historical occurrence rates and repair costs. The Company typically negotiates the terms regarding warranty coverage and length of warranty depending on the products and applications. While the Company engages in extensive product quality programs and processes, the Company’s warranty obligation is affected by product failure rates, repair costs, service delivery costs incurred in correcting a product failure, and supplier warranties on parts delivered to the Company. Should actual product failure rates, repair costs, service delivery costs, or supplier warranties on parts differ from the Company’s estimates, revisions to the estimated warranty liability would be required. The changes in the carrying amount of accrued warranty costs included in other current liabilities in the accompanying condensed consolidated balance sheet are as follows: Nine Months Ended (In thousands) October 1, 2011 Balance at January 1, 2011 $ Provision Usage ) Acquired 86 Currency translation 77 Balance at October 1, 2011 $ See Note 17 for warranty information related to the discontinued operation. 10.Restructuring Costs and Other Income, Net Other income in the three- and nine-month periods ended October 1, 2011 consisted of a pre-tax gain of $2,282,000 from the sale of real estate in China. Other income in the three-month period ended October 2, 2010 consisted of a pre-tax gain of $748,000 from the sale of real estate in the U.S. Restructuring costs and other income, net in the first nine months of 2010 consisted of restructuring costs of $181,000 from adjustments related to prior period restructurings, a pre-tax gain of $1,033,000 from the sale of real estate in the U.S., and a curtailment gain on a pension liability of $219,000 associated with the reduction of 25 full-time positions in France. 2008 Restructuring Plan The Company recorded total restructuring costs of $4,515,000 in prior periods associated with its 2008 Restructuring Plan. These restructuring costs included facility-related costs of $385,000 and severance and associated costs of $4,130,000 related to the reduction of 329 employees in China, North America, Latin America, and Europe, all in its Papermaking Systems segment. The Company took these actions to adjust its cost structure and streamline its operations in response to the weak economic environment at the time. 11 KADANT INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 10.Restructuring Costs and Other Income, Net (continued) A summary of the changes in accrued restructuring costs is as follows: (In thousands) Severance Costs 2008 Restructuring Plan Balance at January 1, 2011 $ Payments ) Currency translation 13 Balance at October 1, 2011 $ The Company expects to pay the remaining accrued restructuring costs from 2011 to 2015. 11.Business Segment Information The Company has combined its operating entities into one reportable operating segment, Papermaking Systems, and a separate product line, Fiber-based Products. In classifying operational entities into a particular segment, the Company aggregated businesses with similar economic characteristics, products and services, production processes, customers, and methods of distribution. Three Months Ended Nine Months Ended October 1, October 2, October 1, October 2, (In thousands) Revenues: Papermaking Systems $ Fiber-based Products $ Income from Continuing Operations Before Provision for Income Taxes: Papermaking Systems $ Corporate and Fiber-based Products (a) Total Operating Income Interest Expense, Net ) $ Capital Expenditures: Papermaking Systems $ Corporate and Fiber-based Products 93 $ (a)Corporate primarily includes general and administrative expenses. 12.Stock-Based Compensation Stock Options On March 9, 2011, the Company granted stock options to purchase 81,637 shares of the Company’s common stock to certain officers of the Company. The stock options will vest in three equal annual installments beginning on March 9, 2012, provided that the executive officer remains employed by the Company on the applicable vesting dates. In addition, in 2010, the Company granted stock options to purchase 140,000 shares of the Company’s common stock to certain officers of the Company. The Company is recognizing compensation expense associated with these stock options ratably over the vesting period based on the grant date fair value. Compensation expense of $173,000 and $86,000 associated with these stock options was recognized in the third quarters of 2011 and 2010, respectively, and $455,000 and $201,000 in the first nine months of 2011 and 2010, 12 KADANT INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 12. Stock-Based Compensation (continued) respectively. Unrecognized compensation expense related to these stock options totaled approximately $1,342,000 at October 1, 2011, and will be recognized over a weighted average period of 2.1 years. A summary of the Company’s stock option activity for the first nine months of 2011 is as follows: Shares (In thousands) Weighted Average Exercise Price Weighted Average Remaining Contractual Life Options Outstanding at January 1, 2011 $ Granted 82 $ Exercised (8 ) $ Options Outstanding at October 1, 2011 $ 8.4 years Non-Employee Director Restricted Stock Units On March10, 2011, the Company granted an aggregate of 25,000 restricted stock units (RSUs) to its non-employee directors with an aggregate fair value of $613,800, which will vest at a rate of 6,250 shares per quarter on the last day of each quarter in 2011, provided that the recipient is serving as a director on the applicable vesting date. In the first quarter of 2011, the Company also granted to one of its non-employee directors 10,000 RSUs with the same terms and conditions as the 40,000 RSUs in aggregate granted to its other non-employee directors in prior periods. These RSUs will only vest and compensation expense related to these RSUs will only be recognized upon a change in control as defined in the Company’s 2006 equity incentive plan. The 50,000 RSUs will be forfeited if a change in control does not occur before the last day of the first quarter of 2015. Performance-Based Restricted Stock Units On March9, 2011, the Company granted to certain officers of the Company performance-based RSUs, which represented, in aggregate, the right to receive 56,698 shares (the target RSU amount), subject to adjustment, with a grant date fair value of $24.90 per share. The RSUs are subject to adjustment based on the achievement of the performance measure selected for the 2011 fiscal year, which is the target adjusted earnings before interest, taxes, depreciation, and amortization (EBITDA), as defined and adjusted in accordance with the RSU agreement, generated from continuing operations. The target RSU amount is adjusted by comparing the actual adjusted EBITDA for the performance period to the target adjusted EBITDA. Actual adjusted EBITDA between 50% and 115% of the target adjusted EBITDA results in an adjustment of 50% to 150% of the target RSU amount. If actual adjusted EBITDA is below 50% of the target adjusted EBITDA for the 2011 fiscal year, all RSUs will be forfeited. In the first nine months of 2011, the Company recognized compensation expense based on the probable number of RSUs expected to vest, which was 150% of the target RSU amount. Following the determination of the number of RSUs earned based on the performance measure, the RSUs will be subject to additional time-based vesting, and will vest in three equal annual installments on March10 of 2012, 2013, and 2014, provided that the officer is employed by the Company on the applicable vesting dates. The Company also granted performance-based RSUs to certain officers of the Company in prior periods. The performance-based RSU agreements provide for forfeiture in certain events, such as voluntary or involuntary termination of employment, and for acceleration of vesting in certain events, such as death, disability or a change in control of the Company. If the officer dies or is disabled prior to the vesting date, then a ratable portion of the RSUs will vest. If a change in control occurs prior to the end of the performance period, the officer will receive the target RSU amount; otherwise, the officer will receive the number of deliverable RSUs based on the achievement of the performance goal, as stated in the RSU agreements. Each performance-based RSU represents the right to receive one share of the Company’s common stock upon vesting. The Company recognizes compensation expense associated with performance-based RSUs ratably over each vesting tranche based on the grant date fair value. Compensation expense of $426,000 and $362,000 associated with performance-based RSUs was recognized in the third quarters of 2011 and 2010, respectively, and $1,120,000 and $986,000 in the first nine months of 2011 and 13 KADANT INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 12.Stock-Based Compensation (continued) 2010, respectively. Unrecognized compensation expense related to the unvested performance-based RSUs totaled approximately $1,698,000 at October 1, 2011, and will be recognized over a weighted average period of 1.5 years. Time-Based Restricted Stock Units The Company granted 357 time-based RSUs on May 25, 2011 and 3,000 time-based RSUs on May 27, 2011 to certain employees of the Company with a grant date fair value of $26.98 and $29.34 per share, respectively. On March9, 2011, the Company granted 60,988 time-based RSUs to certain employees of the Company with a grant date fair value of $24.90 per share. The RSUs generally vest in three equal installments on March10 of 2012,2013, and 2014. The Company also granted time-based RSUs in prior periods to certain employees of the Company. Each time-based RSU represents the right to receive one share of the Company’s common stock upon vesting. The Company is recognizing compensation expense associated with these time-based RSUs ratably over the vesting period based on the grant date fair value. The time-based RSU agreement provides for forfeiture in certain events, such as voluntary or involuntary termination of employment, and for acceleration of vesting in certain events, such as death, disability, or a change in control of the Company. Compensation expense of $251,000 and $216,000 associated with these time-based RSUs was recognized in the third quarters of 2011 and 2010, respectively, and $801,000 and $563,000 in the first nine months of 2011 and 2010, respectively. Unrecognized compensation expense related to the time-based RSUs totaled approximately $1,919,000 at October 1, 2011, and will be recognized over a weighted average period of 2.1 years. A summary of the changes in the Company’s unvested RSUs for the first nine months of 2011 is as follows: Units (In thousands) Weighted Average Grant-Date Fair Value Unvested RSUs at January 1, 2011 $ Granted $ Vested ) $ Forfeited (9
